FLANIGAN, Presiding Judge.
On March 11, 1993, respondent Darrell Jaycox was arrested for driving while intoxicated. Jaycox refused to submit to a chemical test to determine the alcohol content of his blood. On March 25, 1993, the Director of Revenue mailed to Jaycox Form 104, “Notice of Loss of Driving Privilege.” The notice informed Jaycox that his license had been revoked for one year because of his failure to take the chemical test. Thirty-five days after the notice was mailed, Jaycox filed a petition for review in the Circuit Court of Greene County, seeking to challenge the revocation. The trial court entered, an order setting aside the revocation. The Director appeals. Respondent does not appear.
The Director contends that the petition for review was not timely filed by Jaycox, and the trial court lacked jurisdiction to review the revocation. This court agrees.
The petition for review filed by Jaycox was untimely because it was not filed with the circuit court within 30 days of the date of the mailing of the notice of revocation. Evans v. Director of Revenue, 871 S.W.2d 90, 91, 92 (Mo.App.1994); Ramey v. Director of Revenue, 865 S.W.2d 442, 443 (Mo.App.1993); Welch v. Director of Revenue, 859 S.W.2d 230, 231[3] (Mo.App.1993). See also Romans v. Director of Revenue, 783 S.W.2d 894, 896 (Mo. banc 1990); Feldmann v. McNeill, 772 S.W.2d 409, 410 (Mo.App.1989); McGee v. Director of Revenue, 767 S.W.2d 630, 631 (Mo.App.1989). Evans and Welch cite the pertinent statutes.
The judgment is reversed.
CROW and GARRISON, JJ., concur.